Case 1:19-cv-00773-LJL Document 17 Filed 01/15/20 Page 1 of 2

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#: = _
SOUTHERN DISTRICT OF NEW YORK DATE FILED: ~l5-20
x
MOHAMMED EL AALAOUI,
Plaintiff,
19-ev-773
-against-
: ORDER TO SHOW CAUSE —
LUCKY STAR GOURMENT DELI INC., : FAILURE TO PROSECUTE
ET AL,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On January 25, 2019, Plaintiff Mohammed El Aalaoui filed this action against
Defendants Lucky Star Gourmet Deli Inc., 305 Grocery Deli Corp., Omar Allhabi, Hamdi
Allhabi, and Ahmed Alzabidi. Defendants Lucky Star Gourmet Deli Inc. and 305 Grocery Deli
Corp. were served on February 20, 2019 and were required to answer by March 13, 2019.
Defendants Omar Allhabi and Hamdi Allhabi were served on February 14, 2019 and required to
answer by March 7, 2019. To date, these Defendants have not appeared. Furthermore, Plaintiff
has not filed a request to enter default judgment against the Defendants.

Accordingly, Plaintiff is hereby ORDERED TO SHOW CAUSE why this action should
not be dismissed without prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). See
LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t is unquestioned that
Rule 41(b) also gives the district court authority to dismiss a plaintiff's case sua sponte for
failure to prosecute .. .”). Such showing should be made by filing a written response to this
Order by March 5, 2020 and sending a courtesy copy of such response to Chambers. Any
failure by Plaintiff to make this showing will result in a dismissal of this case without

prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).

 

 
Case 1:19-cv-00773-LJL Document 17 Filed 01/15/20 Page 2 of 2

SO ORDERED. (Andre | |
Dated: January 15, 2020 / (ua o~

New York, New York

 

ANDREW L. CARTER, JR.
United States District Judge

 

 
